DETAILED ACTION
Continuing Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/21 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark Berger on 6/9/21.
In the claims please change to read:

1.	(Currently Amended)	A control panel for a fire alarm control system, comprising:
	a memory; and
	a processor configured to execute instructions stored in the memory to:
		receive a fault signal from a thermographic detector device, wherein the fault signal corresponds to a fault associated with the thermographic detector device; 
		determine a type of the fault associated with the thermographic detector device, an alteration of a focal length of a lens of the thermographic detector device that is detected by comparing a series of images collected over a period of time by the thermographic detector device to an image collected at a time of commission by the thermographic device; and 
		provide a notification of the fault using the fault signal, wherein the notification includes an indication of the determined type of the fault that is sent, via a wireless network, from the control panel to a computing device located remotely from a facility in which the control panel is installed. 

2.	(Original)	The control panel of claim 1, wherein the processor is configured to execute the instructions to:
	receive an alarm signal from the thermographic detector device, wherein the alarm signal corresponds to flames detected by the thermographic detector device; and 
	provide a notification of the flames using the alarm signal. 

3.	(Previously Presented)	The control panel of claim 2, wherein the alarm signal includes information associated with fire, including at least one of a location, a magnitude, a speed, and a direction of the fire.

4.	(Previously Presented)	The control panel of claim 2, wherein the processor is configured to execute the instructions to send the alarm signal to the computing device.  

5.	(Previously Presented)	The control panel of claim 1, wherein the processor is configured to execute the instructions to:
	receive a thermal image from the thermographic detector device; and
	display the thermal image. 

6.	(Currently Amended)	The control panel of claim 1, wherein the processor is configured to execute the instructions to detect a power supply fault associated with at least one of the control panel and the thermographic detector device.

7.	(Currently Amended)	The control panel of claim 1, wherein the processor is configured to execute the instructions to detect a connectivity fault between the control panel and the thermographic detector device.

8.	(Currently Amended)	A non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to:
receive, at a control panel for a fire alarm control system, a fault signal from a thermographic detector device, wherein the fault signal corresponds to a fault associated with the thermographic detector device; 
determine a type of the fault, wherein the determined type is an alteration of a focal length of a lens of the thermographic detector device that is detected by comparing a series of images collected over a period of time by the thermographic detector device to an image collected at a time of commission by the thermographic device; and
provide a notification of the fault that includes an indication of the determined type of the fault that is sent, via a wireless network, from the control panel to a computing device located remotely from a facility in which the control panel is installed. 

9.	(Original)	The medium of claim 8, wherein the instructions are executable by the processor to detect a failure associated with a connection between the thermographic detector device and the control panel.

10.	(Original)	The medium of claim 8, wherein the instructions are executable by the processor to receive the fault signal via a class A transmission path.  

11.	(Original)	The medium of claim 8, wherein the instructions are executable by the processor to receive a detected temperature from the thermographic detector device. 
	
12.	(Currently Amended)	A fire alarm control system, comprising:	
	a thermographic detector device to capture a thermal image; and 

		receive a fault signal from the thermographic detector device, wherein the fault signal corresponds to a fault associated with the thermographic detector device;
		determine a type of the fault associated with the thermographic detector device, wherein the determined type of the fault is an alteration of a focal length of a lens of the thermographic detector device that is detected by comparing a series of images collected over a period of time by the thermographic detector device to an image collected at a time of commission by the thermographic device; 
	provide a notification of the fault using the fault signal, wherein the notification includes an indication of the determined type of the fault that is sent, via a wireless network, from the control panel to a computing device located remotely from a facility in which the control panel is installed;
receive an alarm signal and the thermal image from the thermographic detector device, wherein the thermal image includes flames;
provide at least one of a visual and an audio notification using the alarm signal; and
display the thermal image.  

13.	(Original)	The fire alarm control system of claim 12, wherein the control panel and the thermographic detector device are communicatively coupled via a class A transmission path. 

14.	(Original)	The fire alarm control system of claim 12, wherein the control panel is configured to instruct an alarm annunciation panel to provide a visual notification of an emergency situation.

15.	(Previously Presented) The fire alarm control system of claim 12, wherein a connection between the thermographic detector device and the fire alarm control panel includes a fault circuit for generating the fault signal. 

16.	(Original)	The fire alarm control system of claim 12, wherein a connection between the thermographic detector device and the control panel includes an alarm circuit for generating 

17.	(Original)	The fire alarm control system of claim 12, wherein the fire alarm control system includes a plurality of thermographic detector devices distributed throughout a facility, and the control panel is configured to:
receive an alarm signal and a thermal image from at least one of the plurality of thermographic detector devices, wherein the thermal image includes flames;
provide at least one of a visual and an audio notification using the alarm signal; and
display the thermal image.  

18.	(Original)	The fire alarm control system of claim 12, wherein the control panel is configured to instruct a fire signaling device to provide the visual and/or audio notification.

19.	(Original)	The fire alarm control system of claim 12, wherein the control panel includes a primary power supply configured to provide power to the thermographic detector device via a transmission path. 

20.	(Original)	The fire alarm control system of claim 19, wherein the fire alarm control system includes a backup power supply located remotely from the control panel and the thermographic detector device, and wherein the backup power supply is configured to provide power to the thermographic detector device upon a failure of the primary power supply.








Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Zumsteg et al. (Zumsteg; US 2016/0171857) discloses a control panel (18 of Fig 1 control panel) for a fire alarm control system (Abstract), comprising:  a memory (30 of Fig 1); and a processor (22, 24 of Fig 1) configured to execute instructions stored in the memory ([0019]) to:  receive a fault signal ([0039]) from a thermal detector device (12, 14 of Fig 1; [0015] fire detectors may include an infrared detector), wherein the fault signal corresponds to a fault associated with the thermal detector device ([0039] detects a status of each of the plurality of fire detectors…of normal, alarm and fault); and provide a notification of the fault using the fault signal ([0005] the control panel displays the status of the fire and/or security system, and a map that shows fire detectors and a status of each detector).  Zumsteg teaches determining a type of fault associated with the thermographic detector device, wherein the determined type of the fault is one of an operating parameter fault ([0020] a trouble state detected within the fire detector by circuitry that monitors the operating parameters; Claim 16 fault status based on trouble message; [0039] status indicating normal, alarm and fault along with a time value).
Parsons et al. (Parsons; US 5,059,953) discloses a system for detecting an overheat condition using thermal imaging modules to monitor cargo by for an overheat condition and if any module detects an overheat condition, the control unit verifies the overheat condition and then triggers an alarm..  Parsons discloses infrared detector that is a thermographic detector (Col 5 Lines 32-44), and discloses an operating parameter fault (Claim 22 provide a fault signal if optical assembly rotates at a low rate), an internal fault (Claim 34 module is defective).
Steinke (US 4,774,510) discloses a monitoring annunciator apparatus for monitoring the status of field contact points, utilizing a single signal wire for each monitored point and a ground wire common to all monitored points, so as to provide separate audible and visual indication, or alternative actuation of a response, upon the occurrence of a change in status of each monitored field contact point and indication of the occurrence of change in the integrity of each wire pair.  Steinke discloses determining a type of the fault associated with the thermographic detector device (Col 6 Lines 35-45 identifying the nature of the fault as either an "open" or a "short" circuit), wherein the determined type of the fault is one of an operating parameter fault (open circuit), an internal fault, and a transmission fault (short circuit); and provide a notification including an indication of the determined type of the fault (Col 7 Lines 36-68; Fig 1).
Cree et al. (Cree; US 2015/0348399) teaches a system for enabling testing and remote control of a fire control panel.  The control panel sends updated control panel user interface displayed information to a mobile computing device reflecting entered commands. Cree teaches notifications sent, via a wireless network, from the control panel to a computing device located remotely from a facility in which the control panel is installed ([0037, [0054], Fig 1).
While Zumsteg, Parsons, Steinke and Cree disclose fire alarm systems with fault detection notifications, the prior art of record fails to teach or render obvious, alone or in combination, the unique system wherein the determined type of fault is an alteration of focal length of a lens of a thermographic detector device that is detected by comparing a series of images collected over a period of time by the thermographic detector device to an image collected at a time of commission by the thermographic device, as detailed in the independent claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S RUSHING whose telephone number is (571)270-5876.  The examiner can normally be reached on 10-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phan Hai can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK S RUSHING/Primary Examiner, Art Unit 2685